Opinion filed November 5, 2009




                                           In The


   Eleventh Court of Appeals
                                        ____________

                                   No. 11-09-00314-CV
                                       __________

                   LLANO PRODUCTION COMPANY, Appellant

                                              V.

           COTTON, BLEDSOE, TIGHE & DAWSON, P.C., Appellee


                          On Appeal from the County Court at Law

                                   Midland County, Texas

                               Trial Court Cause No. CC-14868


                            MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss its appeal. Appellant states that a
settlement agreement has been reached. The motion is granted, and the appeal is dismissed.


                                                   PER CURIAM


November 5, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.